Case: 10-12470    Date Filed: 09/20/2012   Page: 1 of 5

                                                                  [DO NOT PUBLISH]



                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 10-12470
                                  Non-Argument Calendar
                                ________________________

                                  Agency No. A094-932-994


LUZ MARINA URIAS DE VELASQUEZ,
MARIO VELASQUEZ CISNEROS,
KATHERINE VELASQUEZ URIAS,
JOSELLINNE URIAS CHINCHILLA,

lllllllllllllllllllll                                                         Petitioners,

                                             versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                         Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (September 20, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.
                Case: 10-12470        Date Filed: 09/20/2012       Page: 2 of 5

PER CURIAM:

       The Board of Immigration Appeals (“BIA”) affirmed an Immigration Judge

(“IJ”) order denying Petitioners, parents and two teenage daughters,1 asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

denial of relief under the Convention Against Torture (“CAT”). Petitioners now

seek this court’s review2 of the asylum and withholding of removal rulings.3

       The Attorney General or Secretary of Homeland Security has discretion to

grant asylum if the alien meets the definition of “refugee,” as defined by INA

§ 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). INA § 208(b)(1)(A), 8 U.S.C.

§ 1158(b)(1)(A). A refugee is defined as:

       any person who is outside any country of such person’s nationality
       . . . who is unable or unwilling to return to . . . that country because of
       persecution or a well-founded fear of persecution on account of race,
       religion, nationality, membership in a particular social group, or


       1
         Petitioners are Luz Marina Urias De Velasquez, her husband, Mario Velasquez
Cisneros, and their two teenage daughters, Katherine Velasquez Urias and Josellinne Urias
Chinchilla.
       2
          We review the BIA’s decision as the final judgment, unless the BIA has expressly
adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). Here, because
the BIA did not expressly adopt the IJ’s decision, we review the BIA’s decision only. To the
extent that the BIA’s decision was based on a legal determination, we review the decision de
novo. Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1195 (11th Cir. 2006).

       3
          Petitioners do not argue in their brief to this court that the BIA erred in denying CAT
relief. Thus, their claim to such relief is abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005).

                                                2
              Case: 10-12470     Date Filed: 09/20/2012   Page: 3 of 5

      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). Eligibility for withholding of

removal and asylum is established if the petitioner can show that persecution was,

at least in part, motivated by a protected ground. Rivera v. U.S. Att’y Gen., 487

F.3d 815, 820-21 (11th Cir. 2007).

      We defer to the BIA’s Acosta formulation of a “particular social group”

(“PSG”). Castillo-Arias, 446 F.3d at 1196; Matter of Acosta, 19 I.&N. Dec. 211,

233 (BIA 1985), overruled on other grounds by Matter of Mogharrabi, 19 I.&N.

Dec. 439 (BIA 1987). Under Acosta, persecution on account of membership in a

PSG means “persecution that is directed toward an individual who is a member of

a group of persons all of whom share a common, immutable characteristic . . . such

as sex, color, or kinship ties, or in some circumstances it might be a shared past

experience, such as former military leadership or land ownership.” Acosta, 19

I.&N. Dec. at 233. This common characteristic must be something other than the

risk of being persecuted. See Castillo-Arias, 446 F.3d at 1193-94, 1199.

      Further, the social visibility of the members of a particular group is to be

considered in determining whether that PSG is afforded protection under the INA.

See id. at 1197. Particular social groups are not a catch-all for persons alleging

persecution, but who do not fit into other protected groups. Id. at 1198. A

                                          3
              Case: 10-12470     Date Filed: 09/20/2012    Page: 4 of 5

purported social group lacks particularity if it makes up a potentially large and

diffuse segment of society. See Matter of S-E-G-, 24 I.&N. Dec. 579, 585 (BIA

2008); Castillo-Arias, 446 F.3d at 1198.

      Petitioners’ claims for asylum is based on the fact that the petitioning

daughters were raped on four separate occasions by members of the Mara 18 gang

the petitioning refused to transport drugs for them and threw them out of his

taxicab for smoking drugs in the cab. The IJ and BIA held that the group

Petitioners claim membership in does not constitute a PSG within the meaning of

the INA. Petitioners disagree.

      In their brief, Petitioners say that their group consists of those who suffer

persecution based on their gender, that the Mara 18 gang was “enforcing their

collection of money to fund their organization by committing the most heinous

crime that can be committed on a female,” rape. Petitioners’ br. At 25. “From the

beginning,” the gang warned that if their demands were not met, “they were going

to harm [the] daughters and these threats were ultimately carried out.” Id.

According to Petitioners, families in El Salvador facing such persecution are a

PSG under Acosta. We disagree.

      According to Acosta, a PSG consists of “a group of persons all of whom

share a common, immutable characteristic . . . such as sex, color, or kinship ties, or

                                           4
               Case: 10-12470       Date Filed: 09/20/2012     Page: 5 of 5

in some circumstances it might be a shared past experience.” Petitioners’s

purported PSG must be read as families in El Salvador with daughters, not as

families with daughters who were raped as Petitioners imply.4 This group is overly

broad and does not have the particularity necessary to constitute a PSG. Since

Petitioners’s group is not a PSG, they failed to establish persecution based on a

protected ground and were not eligible for asylum or withholding of removal.

       PETITION DENIED.




       4
          Petitioner Mario Velasquez Cisneros, the father, was not subjected to the gang’s
demands because he had two daughters, he was subjected to the demands because he possessed a
vehicle that could be used to transport the gang’s drugs.

                                             5